Dear Mr. Branch:
You have requested an opinion of the Attorney General regarding the legal propriety of the Bogalusa School Board prorating surplus sales tax proceeds dedicated to the payment of school board employees' salaries which existed at the end of the 1992-93 school year.  The surplus amounts to approximately $700,000.00 and will be paid in the form of a one-time supplement which will vary according to the employee's job.
While Art. VII, Sec. 14 of the Louisiana Constitution of 1974 prohibits the payment of bonuses, it has been, and continues to be, the opinion of this office that where a sales tax was dedicated to school board employees' compensation, the school board can prorate the surplus at the end of its fiscal year. Attorney General Opinion Nos. 83-489 and 80-410.
Trusting this answers your inquiry, I am
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
BY: ROBERT E. HARROUN, III Assistant Attorney General RPI/Rob3/bb 0323R